In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 04-2718
GHULAM MURTUZA,1
                                                      Petitioner,

                               v.

ALBERTO R. GONZALES,
                                                     Respondent.
                         ____________
                Petition for Review of an Order of
                the Board of Immigration Appeals
                         No. A76-770-612
                         ____________
    ARGUED SEPTEMBER 7, 2005—DECIDED OCTOBER 28, 2005
                      ____________




    Before BAUER, POSNER, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. When “Ghulam Murtaza” failed to
appear at a removal hearing scheduled in his honor, the
hearing went forward without him. It concluded with
a finding by an immigration judge that Murtaza’s
removability was established by clear and convincing


1
  The petitioner’s name is actually “Murtaza,” but the name was
misspelled on the adjustment application from which this case
arose.
2                                              No. 04-2718

evidence. Upon that finding, Murtaza was ordered removed,
in absentia, to Pakistan, his country of origin. This proce-
dure was fair and square if Murtaza had notice that his fate
was going to be decided at the hearing. Arguing that he did
not have notice, Murtaza sought reopening of the removal
order (and reconsideration of the subsequent order denying
reopening). Ultimately, the Board of Immigration Appeals
denied Murtaza’s request to rescind the removal order. That
decision precipitated this appeal to us.
  These are the facts as Murtaza tells them. He arrived in
New York in October 1997 as a nonimmigrant visitor from
Pakistan, but was soon drawn to Chicago by rumors of an
“amnesty settlement” through which he believed he could
obtain legal residency. In Chicago he met a man who
offered to help him benefit from the purported settlement.
He gave the man his personal information, paid him a fee
of $3,000, and, unfortunately, never heard from him again.
Realizing he had been duped, Murtaza returned to New
York.
  The swindler may have disappeared, but not without a
trace. On January 14, 1998, the day before Murtaza says he
left Chicago, the government received an application for
status adjustment bearing Murtaza’s signature and contain-
ing Murtaza’s personal information (his birth date, his
parents’ names, the date of his arrival, etc.). The applica-
tion was poorly prepared—it misspelled the applicant’s
name twice, identified no basis for adjustment, and didn’t
even indicate who prepared it. It was ultimately denied. As
a follow-up, the government issued a notice to appear
charging the man named in the application with overstay-
ing his visa (which allowed him to be in the country for no
longer than 6 months). The notice was sent to the address
given in the application, “4930 North Albany” in Chicago,
and a hearing was scheduled for August 29, 2001. As we
said, Murtaza did not appear, and the immigration judge
ordered, in absentia, his removal to Pakistan.
No. 04-2718                                                3

  Murtaza says he didn’t know about the removal order
until a year and a half later when, after moving back to
Chicago for an arranged marriage (an interesting point, but
we shall not get into it), he appeared for “special registra-
tion,” a post-911 program requiring noncitizens from
specified countries to register with the National Security
Entry-Exit Registration System, see Registration and
Monitoring of Certain Nonimmigrants, 67 Fed. Reg. 52584
(Aug. 12, 2002); 8 C.F.R. § 264.1(f); Faruqi v. Dep’t of
Homeland Security, 360 F.3d 985, 987 (9th Cir. 2004). The
officer who conducted the registration told Murtaza he had
been ordered deported, and pursuant to the order, Murtaza
was taken into custody. After being released from custody
on bond, Murtaza asked the IJ to reopen the removal
proceedings, alleging lack of notice. The government
opposed the request, arguing that notice was properly sent
to the address given in the adjustment application. Murtaza
denied having provided that address—he suggested that the
man who swindled him must have filed the application on
someone else’s behalf, appropriating Murtaza’s name and
information to obscure unsavory elements in the real
applicant’s background—and argued that he should not be
charged with receiving the notice sent to that address.
  The IJ (Robert D. Vinikoor) acknowledged that reopening
would be appropriate if Murtaza could show that he did not
receive notice of the hearing. See Immigration and Nation-
ality Act § 240(b)(5)(C), 8 U.S.C. § 1229a(b)(5)(C); Sabir v.
Gonzales, 421 F.3d 456, 458 (7th Cir. 2005). For various
reasons, however, the judge did not believe his story. For
example, although Murtaza denied involvement with the
January 1998 adjustment application, the signature it bore
was “remarkably similar if not identical” to the signature on
Murtaza’s affidavit, and the information it contained about
Murtaza’s background was otherwise accurate. The judge
also questioned Murtaza’s denial that he ever lived at 4930
North Albany, observing that when Murtaza moved back to
4                                                No. 04-2718

Chicago, it was to an address only a block away—4828
North Albany. And although Murtaza insisted that he was
originally in Chicago for only a week before returning to
New York, the judge found no evidence substantiating that
claim. In the end, the judge was not convinced that someone
else had filed the application using Murtaza’s name and
information. He therefore concluded that Murtaza had
provided the address to which the notice was sent and,
absent any evidence that the notice was not delivered to
that address, Murtaza could properly be charged with
receiving the notice. See Matter of M-D-, 23 I. & N. Dec.
540, 544-45 (BIA 2002); Matter of G-Y-R-, 23 I. & N. Dec.
181, 189 (BIA 2001) (an alien can be charged with receiving
notice if it was delivered to the correct address even if the
alien did not personally see it). The Board of Immigration
Appeals, as we have said, affirmed the IJ’s order.
   Trying now to persuade us that the IJ got it wrong,
Murtaza points to various pieces of evidence he says
support his account of identity theft. For example, whoever
signed the adjustment application did so using Murtaza’s
full name, but the record shows that Murtaza consistently
signs his name, using only the first initial, as “G. Murtaza.”
Also, whoever prepared the application misspelled
Murtaza’s name, again suggesting that Murtaza himself
had nothing to do with it. Finally, the application appar-
ently included a photograph of the applicant, which
Murtaza insists does not look like him. According to
Murtaza, this evidence shows that he was not the one who
filed the application.
  But there are two sides to this tale, and the evidence
supporting Murtaza is far from conclusive. If it seems
doubtful that Murtaza would misspell his own name, it is
equally puzzling why someone intent on stealing his
identity would do so. And if Murtaza always signs his name
using only his first initial, why wouldn’t someone trying to
forge his signature do the same? As for the photograph, we
No. 04-2718                                                 5

are unable to tell whether it is Murtaza or not. In any
event, we find it hard to believe that anyone else would
want to use Murtaza’s identity on such an
application—even if it were successful, the only one who
would benefit from that success would be Murtaza himself.
This inherent implausibility, combined with the IJ’s
observations about the similarity of signatures and ad-
dresses, leads us to conclude that the IJ did not abuse his
discretion in finding that Murtaza did not meet his burden
of showing lack of receipt. See Kay v. Ashcroft, 387 F.3d 664,
671 (7th Cir. 2004) (denial of a motion to reopen an order of
removal entered in absentia is reviewed for abuse of
discretion). Even though one could argue that this was a
close call, it was a call the IJ was, based on the circum-
stances, entitled to make. We therefore DENY Murtaza’s
petition for review.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—10-28-05